Third District Court of Appeal
                               State of Florida

                         Opinion filed November 6, 2018.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D18-1582
                        Lower Tribunal No. 11-11535C
                            ________________


            Roberto Rodriguez a/k/a Orlando Rodriguez,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Stacy D. Glick,
Judge.

     Roberto Rodriguez a/k/a Orlando Rodriguez, in proper person.

      Pamela Jo Bondi, Attorney General, and Michael W. Mervine, Assistant
Attorney General, for appellee.


Before ROTHENBERG, C.J., and SALTER, and LINDSEY, JJ.

     PER CURIAM.
      Roberto Rodriguez (“Orlando Rodriguez”) appeals an order summarily

denying, without a response from the State, and without attaching any documents

in support of denial, his "petition for correction of name." He seeks to correct

record documents relating to his criminal conviction and sentence which show his

name as "Roberto Rodriguez” when he is, in fact, Orlando Rodriguez.

      In its response filed in this appeal, the State concedes that the trial court’s

summary order of denial should be reversed and the case remanded for a ruling on

the merits of Mr. Rodriguez’ petition. We agree. See Howard v. State, 139 So. 3d
975 (Fla. 4th DCA 2014) (reversing trial court’s summary order of denial of

defendant’s motion to correct record and remanding for consideration of motion on

the merits). Accordingly, we hereby reverse and remand for an evidentiary hearing

to occur, within ten days and pursuant to Florida Rule of Civil Procedure 1.540(a)

and Howard, on the merits of Mr. Rodriguez’ petition for correction of name.

      Reversed and remanded with instructions.




                                         2